internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-110895-99 date date legend taxpayer drc date a date b firm a firm b individual a dear this replies to your letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement required by sec_1_1503-2 with respect to the losses of drc reflected in the u s consolidated tax_return of taxpayer for the tax years ended on dates a and b and the annual certification required by sec_1_1503-2 with respect to the dual consolidated losses_incurred in the tax_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process for the tax years ended on dates a and b drc incurred losses that were reflected on plr-110895-99 the consolidated tax returns of taxpayer taxpayer did not prepare its own consolidated tax returns for the tax years ended on dates a and b instead the tax returns were prepared by firm a for the tax_year ended on date a and by firm b for the tax_year ended on date b individual a was the tax practitioner who was in charge of taxpayer’s tax_return preparation during the entire period that is relevant to this request as the tax practice of firm a was acquired by firm b in reviewing the tax returns for the tax years ended on dates a and b individual a did not research the application of the dual_consolidated_loss rules to these returns individual a later learned of the failure_to_file the election and certification from the manager assigned to taxpayer‘s tax_return sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement required by sec_1_1503-2 with respect to the losses of drc reflected in the u s consolidated tax_return of taxpayer for the tax years ended on dates a and b and the annual certification required by sec_1_1503-2 with respect to the dual consolidated losses_incurred in plr-110895-99 the tax_year ended on date a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreement and certification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
